Citation Nr: 1110878	
Decision Date: 03/18/11    Archive Date: 03/30/11

DOCKET NO.  99-13 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

Entitlement to service connection for a psychiatric disorder, to include, among others, posttraumatic stress disorder (PTSD) and paranoid schizophrenia, and to include as secondary to service-connected residuals of a gunshot wound to the right shoulder.  


REPRESENTATION

Appellant represented by:	National Veterans Legal Services Program, Inc.


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel



INTRODUCTION

The Veteran had active service from February 1952 to April 1954.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 1998 rating decision of the Department of Veterans Affairs Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, denying the claim currently on appeal.  This claim was previously remanded by the Board in April 2001, February 2005 and October 2008 for further development.  

As an introductory matter, the Board notes that the Veteran's claim was originally treated as two separate claims.  First, the Veteran's claim was treated as entitlement to service connection for a psychiatric disorder as secondary to an in-service gunshot wound.  The Veteran then filed a separate claim, which was adjudicated separately as one of whether new and material evidence had been received to reopen a claim of entitlement to service connection for paranoid schizophrenia on a direct basis.  However, in light of the United States Court of Appeals for Veterans Claims (Court) holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board finds that the Veteran's claims should be treated as one single claim of entitlement to a psychiatric disorder, to include as secondary to a service-connected gunshot wound of the right shoulder.  In this case, the Court held that a claimant seeks service connection for the symptoms of a disability, regardless of how those symptoms are diagnosed or labeled.  Therefore, the claim has been recharacterized on the title page of this decision.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran does not suffer from a psychiatric disorder that manifested during, or as a result of, active military service.  


CONCLUSION OF LAW

The criteria for establishing entitlement to a psychiatric disorder, to include as secondary to a service-connected gunshot wound of the right shoulder, have not been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.309, 3.310 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Previously, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that the failure to provide pre-adjudicative notice of any of the necessary duty to notify elements was presumed to create prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 (2007).  VA was required to show that that the error did not affect the essential fairness of the adjudication, and that to make such a showing the VA had to demonstrate that the defect was cured by actual knowledge on the claimant's part or that a benefit could not have been awarded as a matter of law.  Id.  However, the United States Supreme Court (Supreme Court) recently held this framework to be inconsistent with the statutory requirement that the CAVC take "due account of the rule of prejudicial error" under 38 U.S.C.A. § 7261(b)(2).  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In reversing the Federal Circuit's decision, the Supreme Court held that the burden is on the claimant to show that prejudice resulted from the error, rather than on VA to rebut a presumed prejudice.  Id.

Letters sent to the Veteran in April 2002, December 2005, August 2006 and February 2007 addressed all notice elements listed under 3.159(b)(1) and were sent prior to the initial RO decision in this matter.  The letters informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Even though the Veteran was not provided with the Dingess requirements (specifically, how disability ratings and effective dates are assigned) until after the initial adjudication of the claim, the claim was subsequently readjudicated, no prejudice has been alleged, and none is apparent from the record.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  In any event, because the claim is being denied, any question as to the appropriate disability rating or effective date is moot, and there can be no failure-to-notify prejudice to the Veteran.  See Dingess/Hartman, 19 Vet. App. at 484. 

Furthermore, the unfavorable rating decision that is the basis of this appeal was already decided and appealed prior to the enactment of the current § 5103(a) requirements in 2000.  The Court acknowledged in Pelegrini that where, as here, the § 5103(a) notice was not mandated at the time of the initial rating decision, the RO did not err in not providing such notice.  Rather, the Veteran has the right to a content complying notice and proper subsequent VA process.  Pelegrini, 18 Vet. App. at 120.  

Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service medical records.  Also, the Veteran received VA medical examinations in September 2000 and November 2006, and VA has obtained these records as well as the records of the Veteran's outpatient treatment with VA.  Copies of the Veteran's private medical records have also been incorporated into the claims file, and VA also attempted to obtain the Veteran's Social Security Administration (SSA) records, but in January 2006, SSA informed VA that all efforts had been exhausted in obtaining these records and that they were unavailable.  Significantly, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for a fair adjudication of the claim that has not yet been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Additionally, the Board finds there has been substantial compliance with its prior remand directives.  The Board notes that the Court has recently held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand).  The record indicates that the Veteran's claim of new and material evidence for entitlement to service connection for paranoid schizophrenia was adjudicated by the RO, and a rating decision was issued in May 2009.  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  

Relevant Laws and Regulations

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

To establish service connection, there must be:  (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

Where a veteran has served for 90 days or more during a period of war, or during peacetime service after January 1, 1947, and a chronic disorder, such as psychoses, becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309 (2010).  

Service connection may also be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Also, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  See 38 C.F.R. § 3.310(b); Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  An appellant's own conclusion, stated in support of his claim, that his present disability is secondary to his service-connected disability is not competent evidence as to the issue of medical causation.  See 38 C.F.R. § 3.159 (2010); see also Grivois v. Brown, 6 Vet. App. 136 (1994).  

Establishment of service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).  

A "clear" diagnosis of PTSD is no longer required.  Rather, a diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which simply mandates that, for VA purposes, all mental disorder diagnoses must conform to the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  See 38 C.F.R. § 3.304(f).  The United States Court of Appeals for Veterans Claims (Court) has taken judicial notice of the mental health profession's adoption of the DSM-IV as well as its more liberalizing standards to establish a diagnosis of PTSD.  The Court acknowledged the change from an objective "would evoke ... in almost anyone" standard in assessing whether a stressor is sufficient to trigger PTSD to a subjective standard (e.g., whether a person's exposure to a traumatic event and response involved intense fear, helplessness, or horror).  Thus, as noted by the Court, a more susceptible person could have PTSD under the DSM-IV criteria given his or her exposure to a traumatic event that would not necessarily have the same effect on "almost everyone."  Cohen, 10 Vet. App. 128 at 140-41.  

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. § 1154(b).  

The ordinary meaning of the phrase "engaged in combat with the enemy," as used in 38 U.S.C.A § 1154(b), requires that a veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  The issue of whether any particular set of circumstances constitutes engagement in combat with the enemy for purposes of section 1154(b) must be resolved on a case-by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999).  

If there is no combat experience, or if there is a determination that the Veteran engaged in combat but the claimed stressor is not related to such combat, there must be independent evidence to corroborate the Veteran's statement as to the occurrence of the claimed stressor.  Doran v. Brown, 9 Vet. App. 163, 166 (1996).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  Cohen v. Brown, 10 Vet. App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996).  

A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder)).  Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  

Facts and Analysis

The Veteran contends that he is entitled to service connection for a psychiatric disorder, to include PTSD and schizophrenia.  Specifically, the Veteran has alleged that this condition manifested during military service, or, it manifested as a result of his gunshot wound residuals of the right shoulder.  However, as outlined below, the preponderance of the evidence of record demonstrates that this condition did not manifest during, or as a result of, active military service, to include as secondary to a service-connected disability.  

The Veteran's service treatment records demonstrate that in June 1953, he was shot in the right shoulder.  Service treatment records demonstrate that the Veteran was accidentally shot by another service member who was cleaning his carbine.  The Veteran subsequently attempted suicide in November 1953.  This was noted to be possibly drug or alcohol related, although the Veteran denied this.  Mental evaluation revealed the Veteran to be in good contact with reality with only a slight language barrier.  His judgment, however, was noted to be poor and immature.  The examiner concluded that the Veteran suffered a dissociative-like state, the precipitating cause of which was unknown.  The Veteran was diagnosed with mild chronic emotional instability manifested by emotional lability with a dissociative-like episode.  The Veteran was noted to have a life-long history of this.  

The Veteran was again treated in December 1953 for another apparent suicide attempt.  Upon evaluation, it was noted that the Veteran complained of his nerves and began to roll on the floor hitting his head and becoming combative toward a friend.  It was also noted that the Veteran had been convicted of assault two days prior.  The examiner noted that during his hospitalization, the Veteran exhibited no unusual or bizarre behavior other than his emotional lability.  The examiner opined that the Veteran apparently sought shelter in the medical service in an attempt to avoid being confined in a stockade.  The examiner described the Veteran's conduct as "temper tantrums" and concluded that he should be handled in the future administratively and not by medical means.  It was noted that the Veteran would likely seek hospitalization again in the future.  The Veteran was again diagnosed with mild chronic emotional instability manifested by emotional lability, crying, feelings of loneliness, wanting his mother and temper tantrums.  The examiner again noted that the Veteran had a life long history of this and concluded that it was not incurred in the line of duty, but rather, existed prior to service.  It was also suggested that he be returned to active duty.  A psychiatric evaluation performed during the Veteran's April 1954 separation examination was interpreted to be normal.  

The Veteran underwent an evaluation by a social worker in June 1954.  It was noted that the Veteran was very apprehensive and that he was almost tearful at times when talking about his right upper extremity disability.  The Veteran indicated that he had been told his problems were due to his "nervousness," but he said he was fearful of any contact with psychiatrists.  The social worker closed the Veteran's case due to his lack of interest in any form of treatment.  The Veteran was also afforded a VA examination in July 1954.  He was diagnosed with a conversion reaction with anxiety at this time.  According to a March 1957 VA treatment record, the Veteran suffered from a chronic anxiety reaction.  A February 1964 VA neurological evaluation also noted a diagnosis of anxiety reaction.  

The record contains no additional evidence of psychiatric treatment until 1997.  During a private psychiatric evaluation in November 1997, it was noted that the Veteran was a patient with them since July 1990.  However, the Veteran has informed VA that these records are unavailable.  According to the evaluation, the Veteran was feeling anxious and having trouble concentrating.  He also noted difficulties coping with new situations and increasing social anxiety.  It was concluded that the Veteran was not mentally competent to carry out any task.  

An August 1997 letter from a Veterans Counselor notes that the Veteran suffered from emotional disorders that had a direct relation with what he saw, went through and suffered during the Korean War.  No rationale for this opinion was provided.  

VA received a copy of another private psychiatric evaluation in July 1998.  The actual record is undated.  The Veteran reported having some symptoms since Korea but that they had worsened with stress at work.  The examiner diagnosed the Veteran with chronic paranoid schizophrenia and concluded that he was unable to work.  The evaluator noted that the Veteran was afraid that the Koreans were going to kill him after his shoulder injury.  It was noted that the Veteran's psychiatric condition was a direct consequence of his in-service shoulder injury.  However, no rationale or other explanation was provided in support of this statement, and it appears to be based on an inaccurate presumption that the Veteran was shot in the right shoulder by a Korean.  

VA outpatient treatment records from 1999 and 2000 also appear to assign a diagnosis of PTSD.  However, while not entirely legible, a February 2000 record appears to suggest that the Veteran's problems are not psychological, but rather, due to a sleep disorder.  

The Veteran was afforded a VA mental examination in June 2000.  It was noted that there was a great deal of discrepancy in the actual evidence of record and the symptoms described by the Veteran.  As such, he was scheduled for a Social and Industrial Field Survey.  This was completed in August 2000, and in September 2000, a Board of two psychiatrists prepared a report.  It was noted that the Veteran appeared for the examination in a rather angry mood insisting that his right shoulder injury was incurred as a result of an enemy attack.  The examiners noted that this was a direct contradiction of the evidence of record, which indicates that the Veteran was accidentally shot by a fellow soldier cleaning his weapon.  The examiners concluded that while the Veteran was exhibiting some symptoms of anxiety and depression, these were in no way related to the injury of his shoulder. It was noted that there had been an element of exaggeration on the part of the Veteran in what was believed to be an intent of obtaining secondary benefits.  The Veteran was also found to have very strong borderline and histrionic personality characteristics.  

The examiners also reviewed the medical evidence of record.  It was noted that this was literally done on a page by page basis.  They concluded that the evidence discussed in the private medical opinion diagnosing the Veteran with schizophrenia was directly contradicted by the Social Field survey performed in August 2000.  It was felt that the Veteran had a very strong tendency towards acting out behavior when things did not go his way.  It was also noted that the Veteran gave different versions of his symptomatology to different psychiatrists depending on the situation.  

Subsequent VA outpatient treatment records reflect that the Veteran was found to be suffering from recurrent symptoms of PTSD.  According to a November 2001 outpatient treatment record, the Veteran's symptoms got bad after September 11, 2001.  It was noted that the Veteran's sister worked at the World Trade Center, and he could not locate her that day because she was absent from work.  The Veteran was diagnosed with recurrent PTSD symptoms.  A May 2004 VA psychiatric consultation also noted a diagnosis of PTSD.  

However, later records do not support a diagnosis of PTSD.  According to a January 2005 VA treatment record, the Veteran had a negative PTSD screening.  A January 2005 record also demonstrates that the Veteran's only Axis I diagnosis was alcohol dependence in partial remission.  A December 2004 treatment record confirms that the Veteran was seen for addiction therapy.  An October 2005 VA outpatient treatment record also indicates that the Veteran was diagnosed with depression and generalized malaise, rather than PTSD.  

The Veteran was afforded an additional VA mental examination in November 2006.  The examiner assigned Axis I diagnoses of depressive disorder, not otherwise specified, with anxiety features and cognitive deficits causing late effect in cerebrovascular disease.  The examiner concluded that these conditions were not due to, caused by, or related to psychiatric symptomatology and incidents described in service.  The examiner noted that the Veteran was diagnosed with an emotional instability reaction in November 1953.  However, the Veteran's claimed continued presentation of psychiatric symptomatology since military service was not properly documented or described in documents in the claims folder.  The examiner noted that the evidence suggested that the Veteran had a productive life after military service and that he kept his medical integrity.  He had not been in need of psychiatric hospitalization and he did not present psychotic symptomatology warranting the diagnosis of paranoid schizophrenia given by the private psychiatrist.  The examiner also concluded that the Veteran did not fulfill the DSM-IV diagnostic criteria for a diagnosis of PTSD.  The examiner also found that the Veteran's in-service irritability was severely influenced by the use of alcohol and that the Veteran's current stressors were economic in nature, and that while the Veteran reported chronic symptomatology since military service, he was not very specific in describing the frequency, severity and duration of his psychiatric problems.  

The preponderance of the above evidence demonstrates that the Veteran is not entitled to service connection for a psychiatric disorder.  While there is evidence of psychiatric treatment during service, the December 1953 examiner concluded that the Veteran was seeking shelter in the medical service to avoid being confined in a stockade after being convicted upon court martial for assaulting another officer.  The examiner also noted that the Veteran's emotional condition was not incurred in the line of duty.  The November 2006 VA examiner also concluded that the Veteran's current disability of depressive disorder was not due to, caused by or related to psychiatric symptomatology and incidents described in service.  The examiner based this opinion on the lack of medical evidence since military service, the lack of details provided by the Veteran related to his condition, the fact that the Veteran's present symptomatology did not warrant a number of his previous diagnoses and the fact that the Veteran's life history did not reflect treatment or impairment of such a degree as to correspond with reported symptomatology and diagnoses.  

The preponderance of the evidence of record also demonstrates that the Veteran does not suffer from a psychiatric disorder as secondary to his in-service gunshot wound of the right shoulder.  According to the Veteran's September 2000 VA examination, while the Veteran was exhibiting some symptoms of anxiety and depression, these were in no way related to his in-service shoulder injury.  Initially, the examiners noted that the Veteran reported that his shoulder was injured in an enemy attack.  This fact is directly contradicted by a number of in-service treatment records.  The examiners also felt that there was an element of exaggeration on the part of the Veteran which was believed to be a means of obtaining secondary benefits.  Finally, the examiners concluded that the Veteran exhibited strong histrionic personality characteristics and that he had a very strong tendency to act out when things did not go his way.  Therefore, the preponderance of the evidence demonstrates that this condition is not secondary to an in-service gunshot wound.  

Furthermore, while the Veteran was noted to exhibit personality characteristics during his September 2000 VA examination, 38 C.F.R. § 3.303(c) automatically excludes certain congenital or developmental disorders from service connection, such as personality disorders and mental deficiency.  It is true that service connection for such a disorder can be granted if there is probative evidence of additional disability from aggravation during service.  See Monroe v. Brown, 4 Vet. App. 513, 514-515 (1993); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); VAOPGCPREC 67-90 (July 19, 1990); VAOPGCPREC 82-90 (July 18, 1990); and VAOPGCPREC 11-99 (Sept. 2, 1999).  However, there is no probative evidence of aggravation of a personality disorder due to military service.  

The Board recognizes that an August 1997 letter from a Veterans Counselor indicates that the Veteran was suffering from emotional disorders that were directly related to what he saw and experienced during his service in Korea.  However, this individual provided no rationale for this medical opinion.  The private psychiatric report received in July 1998 also indicated that the Veteran's symptoms were a result of a right shoulder injury.  However, no rationale or explanation was provided for this assertion.  The Court has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, an opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  In the present case, no rationale or discussion was provided as to how these opinions were reached.  As such, the Board does not find these opinions to be probative.  The VA examiners of record, however, noted reviewing the Veteran's medical history on a page by page basis.  They also discussed the Veteran's current symptomatology, medical history, and lay statements when formulating their opinions.  As such, the Board finds these medical opinions to be more probative in this case.  

The Board is also aware that the Veteran was noted to be suffering from psychiatric symptomatology within one year of his separation from active duty.  Where a veteran has served for 90 days or more during a period of war, or during peacetime service after January 1, 1947, and a chronic disorder, such as psychoses, becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309 (2010).  In the present case, it is not clear that the Veteran's disability would have been 10 percent disabling within one year of separation from active duty.  However, this issue is not particularly significant since the VA examiners of record have concluded that the Veteran's current symptomatology is not related to symptomatology he was exhibiting during military service.  In other words, the evidence of record does not demonstrate that the Veteran's current depressive disorder manifested to a degree of 10 percent or more within one year of separation from active duty.  

The Board is also cognizant of the numerous psychiatric diagnoses assigned since the Veteran's separation from active duty, including PTSD, schizophrenia, depression, and anxiety.  However, the September 2000 VA examiners specifically noted that the Veteran did not present any symptomatology warranting a diagnosis of schizophrenia.  The record demonstrates that the Veteran has not been diagnosed with schizophrenia at any time subsequent to the July 1998 private evaluation.  The November 2006 VA examiner also concluded that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD.  This conclusion is supported by VA outpatient treatment records from 2005, indicating that the Veteran's only diagnoses were depression with malaise and alcohol dependence.  Also, in March 2007, the RO made a formal finding of a lack of information required to corroborate the Veteran's claimed stressors associated with his PTSD.  

The Board recognizes that the Veteran believes he is entitled to service connection for a psychiatric disorder.  According to a June 1956 statement, the Veteran denied any psychiatric symptomatology prior to service and indicated that he believed his condition was secondary to his exposure to military stress and combat.  The Veteran made similar contentions during a February 1969 RO hearing.  The Veteran subsequently testified in a July 1999 RO hearing that he believed his psychiatric symptomatology developed as a result of his in-service right shoulder injury.  

However, while the Board has considered these statements, they do not demonstrate that the Veteran is entitled to service connection for a psychiatric disorder.  As a lay person, the Veteran is certainly competent to testify to his symptomatology.  Lay assertions may serve to support a claim for service connection when they relate to the occurrence of events that are observable as a lay person or the presence of a disability or symptoms of a disability that are subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support the existence of a disability even when not corroborated by contemporaneous medical evidence).  However, the Veteran is not competent to offer a medical opinion linking his current psychiatric symptomatology to military service.  See Routen, 10 Vet. App. at 186; see also Bostain, 11 Vet. App. at 127 (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder)).  Finally, the Board finds that the credibility of the Veteran's statements has been significantly called into question in this case.  According to the September 2000 VA examination, the Veteran insisted that his gunshot wound was incurred in an enemy attack.  However, the Veteran's service treatment records clearly indicate that the Veteran was accidentally shot by a fellow service men and that the wound was not incurred in combat.  His DD-214 also fails to indicate that he received any awards indicative of combat during active duty.  

The Board has also considered a lay statement dated February 1969 from an individual claiming to have known the Veteran since he was 12 years of age.  According to this individual, the Veteran never showed any unstable emotional condition prior to his military service.  However, this statement is of little probative value.  The record contains no evidence suggesting that this individual was competent to identify an unstable emotional condition.  Furthermore, this statement fails to suggest that the Veteran's present psychiatric symptomatology is in any way related to active military service.  

The Board has also considered the arguments posited by the Veteran's representative in February 2011.  First, it was argued that the Veteran should be granted service connection for a psychiatric condition based on continuity of symptomatology.  However, the mere fact that the Veteran has complained of psychiatric symptomatology intermittently since separation from service does not demonstrate that a chronic psychiatric disorder manifested during military service.  The VA examiners of record have concluded that the Veteran's present symptomatology is not related to his in-service experiences.  Also, it was noted that the Veteran appeared to be exaggerating his symptomatology and fabricating stories (such as his right shoulder gunshot wound being related to combat).  There is also a gap of close to 30 years in the record that does not reflect psychiatric treatment.  While this absence of treatment does not in and of itself demonstrate that the Veteran has not suffered from symptomatology, the Board may take into consideration the passage of a lengthy period of time in which the Veteran did not complain of the disorder at issue.  Cf. Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact, i.e., the lack of evidence is itself evidence).  In this case, the absence of any medical treatment for nearly 30 years tends to suggest that the Veteran's present symptomatology has not existed since his separation from active duty.  Therefore, despite the intermittent reports of psychiatric treatment, the preponderance of the evidence of record demonstrates that his current symptoms are not related to military service.  

Finally, the Veteran's representative argued that, in the alternative, the Veteran should be scheduled for a new VA examination because the November 2006 VA examination was inadequate.  Specifically, it was argued that the examiner's opinion did not properly consider the lay evidence of record and was based on a lack of corroborating medical evidence.  However, the evidence of record does not suggest that a new VA examination is warranted.  The VA examiner discussed the Veteran's lay statements, including his claim that his psychiatric symptomatology had persisted since military service.  The examiner did not find these claims to be probative, however, for a number of reasons in addition to a lack of contemporaneous medical evidence.  The examiner noted that the Veteran was not in need of psychiatric hospitalization since military service and that he did not exhibit symptomatology consistent with a number of his previous psychiatric diagnoses, including schizophrenia and PTSD.  The examiner also concluded that the Veteran's in-service irritability was influenced by the use of alcohol and that the Veteran's current stressors were economic in nature.  Finally, it was noted that while the Veteran reported chronic symptomatology since military service, he was not very specific in describing the frequency, severity and duration of his reported psychiatric problems.  As such, the VA examiner considered numerous factors, in addition to the lack of contemporaneous medical evidence, and therefore, the examination was adequate.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for a psychiatric disorder, to include as secondary to an in-service gunshot wound of the right shoulder, must be denied.



ORDER

Entitlement to service connection for a psychiatric disorder, to include, among others, PTSD and paranoid schizophrenia, and to include as secondary to service-connected residuals of a gunshot wound to the right shoulder, is denied. 



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


